DETAILED ACTION
	
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on February 2, 2020 is acknowledged.  The traversal is on the ground(s) that Tharpe does not teach a woven stretch fabric as recited in claim 1, specifically the feature "each stretchable yarn includes a core yarn made of filament and elastomeric yarn and said core yarn is blended with staple fibers". Tharpe discloses .
This is not found persuasive because as will be discussed in more detail in the 112(b) rejection of claim 1 below, it is unclear how the filament yarns can be blended with the staple fiber yarns. "Blend" in the fabric art is a yarn obtained when two or more staple fibers are combined in a textile process for producing spun yarns ("Blend"; The Complete Textile Glossary).
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2, 2021.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 15-21 are withdrawn resulting in claims 1-14 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2018 and February 2, 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a core yarn made of filament and elastomeric yarn and said core yarn is blended with staple fibers” in lines 3-4. The limitation is indefinite because it is unclear how the filament yarns can be blended with the staple fiber yarns and what the resulting structure is. "Blend" in the fabric art is a yarn obtained when two or more staple fibers are combined in a textile process for producing spun yarns ("Blend"; The Complete Textile Glossary). "Blending" is the combining of staple fibers of different physical characteristics to assure a uniform distribution of these fibers throughout the yarn ("Blending"; The Complete Textile Glossary). Blended in the textile art is specific to combinations of staple fibers. Therefore it is unclear how a filament is blended with staple fibers, and what structure results. Additionally, if a filament is blended "to assure a uniform distribution" as in the definition, it is unclear how the core yarn could still be defined as a core.
An Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the 
The instant specification does not use consistent language with respect to how the staple fiber is included in the yarn and also states that "the core yarns are covered by staple fibers" (page 3, lines 17-18; page 5, lines 18-19) in addition to the core yarn is blended with staple fibers. Looking at Figure 1 it also appears that the core yarn is covered by, rather than blended with, the staple fibers. Since the instant specification does not provide a structural difference between blending and covering, and the structure of a filament blended with staple fibers is not clear, a filament yarn core covered by staple fibers is being interpreted as meeting the structure of claim 1.
Claim 2 recites the limitation “wherein the weft yarns preferably comprise the stretchable yarns”. The limitation is indefinite due to the use of “preferably”, because it is unclear whether the weft yarns are required to be the stretchable yarns, or if the limitation is optional.
Claim 2 also recites the limitation “to make the fabric stretchable in two directions” with reference to the weft yarns being the stretchable yarns. The limitation is indefinite because it is well known in the art that a woven fabric has two directions: a warp direction and a weft direction (see e.g., mono stretch and bi-stretch fabrics at paragraph [0003] in US 2013/0260129 and weft stretched, warp stretched, or bi-stretched at paragraph [0032] in US 2008/0318485). It is unclear how a fabric with a stretchable weft can provide stretch in both the weft and warp directions.
Claim 3 recites the limitation “to make the fabric stretchable in four directions”. The limitation is indefinite because it is well known in the art that a woven fabric has two directions: 
Claim 4 recites the limitation “wherein the warp count of the fabric ranges from 8s Ne to 100s Ne and the weft count of the fabric ranges from 8s Ne to 70s Ne”. The limitation is indefinite because it is unclear what is being claimed. With respect to a fabric, a “count” is the number of warp yarns (ends) and filling yarns (picks) per inch in a woven fabric (“Count”; The Complete Textile Glossary). For example a fabric count of 68 x 52 indicates 68 ends per inch in the warp and 52 picks per inch in the filling (“Count”; The Complete Textile Glossary). The units “s Ne” do not represent the count of a fabric.
“Count” with reference to a yarn is a numerical designation of yarn size indicating the relationship of length to weight (“Count”; The Complete Textile Glossary). The unit “s” is typically used with reference to the S number, which indicates the fineness of the wool fiber as measured by its maximum diameter in micrometers (“S number (wool)”; Wikipedia). The unit “Ne” represents cotton count, which is the number of 840-yard skeins required to weigh 1 pound (“Cotton Count”; The Complete Textile Glossary). Originally used for cotton yarns, it is now employed for most staple yarns spun on the cotton, or short-staple, system (“Cotton Count”; The Complete Textile Glossary).
It is unclear what is being claimed. If a fabric count is claimed, the units “s Ne” are unclear because they are not fabric count units. If a yarn count is claimed, use of the units “s Ne” together are also unclear, as they represent two different count systems. If a yarn count is 
Claim 5 is rejected under 35 U.S.C. 112(b) based on its dependency from claim 1, rejected above.
Claim 6 recites the limitation “a filament” and “an elastomeric yarn” in line 2. The limitation is indefinite because it is unclear whether the filament and elastomeric yarn in claim 6 are the same as the filament and elastomeric yarn in claim 1, or whether they are additional filaments and elastomeric yarns.
Claim 6 recites the limitation "the nip frequency" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “wherein the filament denier of the stretchable yarn ranges 20D to 300D”. The limitation is indefinite because it is unclear whether “the filament denier” refers to the filament in the filament and elastomeric yarn of claim 1, which would provide sufficient antecedent basis for the limitation, or if it refers to the denier of stretchable yarn. For purposes of examination the limitation is being interpreted as further limiting the denier of the filament in the filament and elastomeric yarn. Amending the claim to recite –whereina denier of thefilament ranges from 20D to 300D—or a similar amendment, would aid in overcoming the rejection.
Claim 8
Claim 9 recites “the yarn” in line 3. The limitation is indefinite because it is unclear whether “the yarn” refers to the stretchable yarn, the core yarn, or the filament and elastomeric yarn. Since it is unclear what “the yarn” refers to, it is therefore unclear what the weight percent of polyester yarn is based off of.
Claim 10 recites the limitation “wherein the elastomeric denier of the stretchable yarn ranges from 20D to 300D”. The limitation is indefinite because it is unclear whether “the elastomeric denier” refers to the elastomeric yarn in the filament and elastomeric yarn of claim 1, which would provide sufficient antecedent basis for the limitation, or if it refers to the denier of stretchable yarn. For purposes of examination the limitation is being interpreted as further limiting the denier of the elastomeric yarn in the filament and elastomeric yarn. Amending the claim to recite –whereina denier of theelastomeric yarn ranges from 20D to 300D—or a similar amendment, would aid in overcoming the rejection.
Claim 11 is rejected under 35 U.S.C. 112(b) based on its dependency from claim 1, rejected above.
Claim 12 recites “the yarn” in line 3. The limitation is indefinite because it is unclear whether “the yarn” refers to the stretchable yarn, the core yarn, or the filament and elastomeric yarn. Since it is unclear what “the yarn” refers to, it is therefore unclear what the weight percent of polyester yarn is based off of.
Claims 13-14 are rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agzikara (US 2013/0260129)1.
With respect to claims 1-3, Agzikara teaches a composite stretch yarn (stretchable yarn) and the stretch woven fabric comprising such yarn (paragraph [0001]). There are several ways to make stretch fabrics in the woven textile industry; mono stretch fabrics include elastic yarns only in warp or weft direction, and bi-stretch fabrics both in warp and weft directions elastic yarns are used (paragraph [0003]). The most common way of producing stretch fabric is weft (filling) stretch fabrics which have non-elastic warp yarns and elastic weft yarns (paragraphs [0004], [0064]).
The stretch yarn (stretchable yarn) comprises a stretchable core (core yarn) and an inelastic fiber sheath that covers the core (paragraph [0037]). The stretchable core comprises first and second fibers, where the first fiber (elastomeric yarn) is an elastomer known in the art and the second fiber (filament) is a polyester based (co)polymer known in the art (paragraph [0037]). 
As is discussed in the 112(b) rejection of claim 1 above, the structure awarded from the core yarn being blended with staple fibers is unclear. Since Agzikara teaches fibers covered by a staple fiber sheath, Agzikara is interpreted as meeting the structural limitations of claim 1. It is further noted that both Agzikara and the instant invention both produce their yarns through the process of ring spinning (Agzikara, paragraph [0042]; instant specification, page 6, lines 12-13).

With respect to claim 6, Agzikara teaches all the limitations of claim 1 above. Agzikara further teaches the first (elastomeric yarn) and second (filament) fibers are connected by intermingling (paragraph [0023]). Intermingling is carrier out according to the known techniques of the art (paragraph [0024]). The system is arranged to provide a number of connecting points (nips) that is within the range of 50 to 200 points (nips) per meter, preferably 80 to 120 points (nips) per meter and most preferably 95 to 105 (paragraph [0024]).

With respect to claims 7 and 10, Agzikara teaches all the limitations of claim 6 above. Agzikara further teaches that possible combination of the two core fibers are, in the case of Huvis or T400 (filament) and elastane (elastomeric yarn), in deniers, 70/40; 70/70; 50/40; 50/20; 30/40; 30/20; 70/20; 50/70; 30/70 where the first value refers to the denier of Huvis or T400 (filament) and the second value refers to the denier of elastane (elastomeric yarn) (paragraph [0031]).

With respect to claim 8, Agzikara teaches all the limitations of claim 6 above. Agzikara further teaches the second fiber (filament) is a bi-component polyester fiber, preferably a PTT/PET fiber (paragraph [0019]).

With respect to claim 11, Agzikara teaches all the limitations of claim 6 above. Agzikara further teaches that suitable materials for the first fiber (elastomeric yarn) are polyurethane fibers such as elasthane and spandex (paragraph [0039]).

With respect to claim 14, Agzikara teaches all the limitations of claim 1 above. Agzikara further teaches suitable fibers for the sheath are fibers such as cotton, wool, polyester, rayon, nylon, and similar, but are preferably cotton fibers to provide a natural look and a natural hand to the yarn (paragraph [0042]).
	

Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2008/0318485).
With respect to claims 1-3, Cheng teaches a core spun yarn (stretchable yarn) comprising a bi-component polyester filament and an elastomeric fiber (paragraph [0005]). The yarn (stretchable yarn) includes a sheath of staple fibers (paragraph [0025]). The core spun bi-component filament and spandex yarn (stretchable yarn) can be used to provide a woven stretch fabric designed as a weft stretched, warp stretched, or bi-stretched by using the core spun yarn (stretchable yarn) in a warp, weft, and warp and weft directions respectively (paragraph [0032]).
As is discussed in the 112(b) rejection of claim 1 above, the structure awarded from the core yarn being blended with staple fibers is unclear. Since Cheng teaches fibers covered by a 

With respect to claim 12, Cheng teaches all the limitations of claim 1 above. Cheng further teaches the elastomeric fiber is spandex (polyurethane yarn) (paragraph [0008]). In the examples the spandex (polyurethane yarn) content in the yarn (stretchable yarn) is 3 wt% (Table 1, Fabric No. 1), 3 wt% (Table 2, Fabric No. 4), 2 wt% (Table 3, Fabric No. 6), 4 wt% (Table 3, Fabric No. 7), 3 wt% (Table 4, Fabric No. 8), 2 wt% (Table 4, Fabric No. 9), 2 wt% (Table 2, Fabric No. 10), and 3 wt% (Table 5, Fabric No. 12).

With respect to claim 13, Cheng teaches all the limitations of claim 1 above. Cheng further teaches in the examples cotton staple fiber content in the yarn (stretchable yarn) of 77 wt% (Table 4, Fabric No. 10) and 78 wt% (Table 4, Fabric No. 11).

With respect to claim 14, Cheng teaches all the limitations of claim 1 above. Cheng further teaches the staple fibers may be polyester, cotton, nylon, rayon, or wool (paragraph [0025]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agzikara (US 2013/0260129)2.
With respect to claim 3, Agzikara teaches all the limitations of claim 1 above. Agzikara teaches in the background that a stretch fabric may be a bi-stretch fabric (paragraph [0003]), however only discusses the use of the elastic yarn (stretchable yarn) of the instant invention in the weft (paragraph [0064]). It is recognized in the art that a fabric may have stretch in a warp 

With respect to claim 9, Agzikara teaches all the limitations of claim 1 above. Agzikara further teaches the amount of core fibers is from 8 to 35% (w/w) of the total weight of the yarn (paragraph [0031]). The second fiber (filament) is present in the range of 60-90% (w/w) of the weight of the stretchable core fibers (paragraph [0040]). Therefore, the second fiber (filament) is present in an amount of 4.8-31.5% (w/w) of the total weight of the yarn. Agzikara also teaches the second fiber (filament) is a bi-component polyester fiber, preferably a PTT/PET fiber (paragraph [0019]).
The second fiber (filament) weight percent range based on the total fiber weight of Agzikara substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Agzikara, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 12, Agzikara teaches all the limitations of claim 1 above. Agzikara teaches all the limitations of claim 1 above. Agzikara further teaches the amount of core fibers is from 8 to 35% (w/w) of the total weight of the yarn (paragraph [0031]). The second fiber (filament) is present in the range of 60-90% (w/w) of the weight of the stretchable core elastomeric yarn) being present in the range of 10-40% (w/w) of the weight of the stretchable core fibers. Therefore, the first fiber (elastomeric yarn) is present in an amount of 0.8-14% (w/w) of the total weight of the yarn. Agzikara also teaches that suitable materials for the first fiber (elastomeric yarn) are polyurethane fibers such as elasthane and spandex (paragraph [0039]).
The first fiber (elastomeric yarn) weight percent range based on the total fiber weight of Agzikara substantially overlaps the claimed range in the instant claim 12. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Agzikara, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 13, Agzikara teaches all the limitations of claim 1 above. Agzikara further teaches the amount of cotton (staple fiber) in the final yarn (core+sheath) typically is within the range of 60-95%, preferably 70-92% (w/w) (paragraphs [0042]-[0043]).
The staple fiber weight percent range based on the total fiber weight of Agzikara substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Agzikara, because overlapping ranges have been held to establish prima facie obviousness.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2008/0318485).
With respect to claim 9, Cheng teaches all the limitations of claim 1 above. Cheng further teaches the polyester filament is about 2 weight percent to about 60 weight percent based on the total weight of the yarn (paragraph [0006]).
The polyester weight percent range of Cheng substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Cheng, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 12, Cheng teaches all the limitations of claim 1 above. Cheng further teaches the elastomeric fiber is about 1 percent to about 40 percent based on the total weight of the yarn (paragraph [0006]). The elastomeric fiber is spandex (polyurethane yarn) (paragraph [0008]).
The spandex fiber (polyurethane yarn) weight percent range of Cheng substantially overlaps the claimed range in the instant claim 12. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Cheng, because overlapping ranges have been held to establish prima facie obviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agzikara (US 2013/0260129)3 as applied to claim 1 above, and further in view of Yanai (US 6042616)1.
With respect to claim 5, Agzikara teaches all the limitations of claim 1 above. Agzikara further teaches suitable fibers for the sheath are fibers such as cotton, wool, polyester, rayon, nylon, and similar, but are preferably cotton fibers to provide a natural look and a natural hand to the yarn (paragraph [0042]). Agzikara also teaches the fabric may be treated with finishing processes (paragraph [0065]).
Agzikara is silent as to the woven stretch fabric being a wrinkle resistant stretch fabric further comprising an impregnated resin or a sprayed on resin.
Yanai teaches a method for finishing cellulose fiber containing textile fabrics, and more particularly, to an improved method for finishing cellulose fiber-containing textile fabrics wherein the textile fabrics are improved in shape stabilities including, for example, shrink and crease resistances (wrinkle resistant) and an amount of residual formaldehyde is reduced when formaldehyde resin finishing agents are used (col. 1, lines 6-13). The process includes treating a cellulose fiber-containing textile fabric with liquid ammonia, applying a resin finishing agent, subjecting the fabric to one or both of a hot calendering treatment and a heat treatment, and finally treating with hot water (col. 2, lines 12-26).
Since both Agzikara and Yanai teach cellulose fiber containing fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven fabric of Agzikara to be treated by the method of Yanai, wrinkle resistant).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2008/0318485) as applied to claim 1 above, and further in view of Yanai (US 6042616)4.
With respect to claim 5, Cheng teaches all the limitations of claim 1 above. Cheng further teaches the staple fibers may be polyester, cotton, nylon, rayon, or wool (paragraph [0025]), and uses cotton in the examples (Tables 1-5).
Cheng is silent as to the woven stretch fabric being a wrinkle resistant stretch fabric further comprising an impregnated resin or a sprayed on resin.
Yanai teaches a method for finishing cellulose fiber containing textile fabrics, and more particularly, to an improved method for finishing cellulose fiber-containing textile fabrics wherein the textile fabrics are improved in shape stabilities including, for example, shrink and crease resistances (wrinkle resistant) and an amount of residual formaldehyde is reduced when formaldehyde resin finishing agents are used (col. 1, lines 6-13). The process includes treating a cellulose fiber-containing textile fabric with liquid ammonia, applying a resin finishing agent, subjecting the fabric to one or both of a hot calendering treatment and a heat treatment, and finally treating with hot water (col. 2, lines 12-26).
Since both Cheng and Yanai teach cellulose fiber containing fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven fabric of Cheng to be treated by the method of Yanai, which wrinkle resistant).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao (US 2015/0354101) discloses articles and methods including a core spun yarn (abstract). The core spun yarn includes a sheath of hard fibers and two sets of elastic fibers wherein the sets of elastic fibers have different properties (abstract). The properties may differ in one or more ways such as having a different denier, composition or draft (abstract). One or both of the sets of elastic fibers can be precovered (abstract).
Kumar (US 2014/0308865) discloses a core spun yarn, wherein the core is a stretchable filament and is surrounded by a sheath of polytrimethylene terephthalate based staple fibers in combination with a second staple fiber (abstract). A fabric is made using the core spun yarn (abstract). The fabric produced from the core spun yarn is highly stretchable, has high dimensional stability, low growth and high recovery (abstract).
Agarwal (US 2016/0160406) discloses a method of producing a core spun yarn is disclosed (abstract). An oriented polyester yarn is drawn through a primary heater and exposed to a cooling plate (abstract). The oriented polyester yarn is drawn through a friction twisting unit (abstract). A spandex core is drawn from a spandex bobbin to become associated with the oriented polyester yarn (abstract). Both the spandex core and the oriented polyester yarn are drawn through an intermingling jet, which texturizes the oriented polyester yarn using a hot air punching technique (abstract). The oriented 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS
        3 Cited in IDS
        4 Cited in IDS